Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE and response on October 26, 2020 has been entered.  Claims 2-6, 8-24, 31-48, 51-54 were previously cancelled.  Claims 1, 7, 25-30, 49-50 and 55 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL previously. Claims 1, 7, 25-30, 49-50 and 55 are examined on the merits of this office action.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 25-30, 49-50 and 55 remain rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claims 1, 7, 25-30, 49-50 and 55 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 1 is drawn to an isolated exogenous polypeptide consisting of SEQ ID NO:1.

Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see, e.g., 79 FR 74621)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.

Step 2A (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see, e.g., 79 FR 74621)?
Yes, the claims are directed to a natural phenomenon, namely a naturally-occurring protein, mito 12s rRNA.  For example, the amino acid sequence of SEQ ID NO:1 is a naturally found open-reading frame in the 12S rRNA (as evidenced by Applicant's specification, pages 2-3).  The name of this ORF in the 12S rRNA is Mitochondrial ORF in the Twelve S rRNA 3 (MOTS3).  MOTS3 is detected in the liver, heart, testis and in the brain of mice and rats.  MOTS3 is a non-toxic natural peptide derived from the mitochondria (see page 3 paragraphs 0008-0009).  Accordingly, the pending claims are directed to a naturally occurring product.   
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? NO.  The claims are drawn to a naturally occurring peptide.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see, e.g., 79 FR 74621)? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception, as explained below.  Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in the Guidance (see also, 79 FR 74623; see esp. 79 FR 74623 at §I.A.3.b).   
Claims 1, 25-27, and 49 are drawn only to a peptide and therefore do not recite additional elements that amount to significantly more than the judicial exception.  Human MOTS3 falls within this genus.  Thus, this limitation encompasses naturally occurring peptides.
There is no evidence in the specification that the claimed amino acid sequences have any structural or functional characteristics that are different from the naturally occurring sequences. Therefore, the peptides are not significantly more than the judicial exception.
Claims 7, 28-30, 50 and 55 are drawn to pharmaceutical compositions (including an excipient, which given the BRI can be naturally occurring water) comprising a peptide comprising SEQ ID NO:1 and various amounts of the peptide. Notably, such generic limitations substantially forecloses the ability of others from using the natural product since such language reads upon all practical formulation techniques, which are routinely known and understood in the art.  Furthermore, such steps add nothing specific to the natural product other than what is already “well-understood, routine, conventional activity” previously engaged in by those in the field (Mayo, 132 S. Ct. at 1299, 1302).  Regarding instant claim 55, “wherein said pharmaceutical formulation is effective for treating a condition…” this limitation is an intended use of the formulation and does not change the structure of the composition and thus, is not significantly more than the judicial exception.  Furthermore, regarding the amounts found in instant claims 25-30, the amount of the peptide in the formulation does not alter the structure of the composition and thus does not amount to the composition being significantly more than the judicial exception.  Furthermore, regarding instant claim 49-50, BRI a sterile injectable composition can be water and the peptide which does not amount being significantly more than the judicial exception
Therefore, the claimed composition comprising a naturally occurring peptide is not markedly different, from the peptide in its natural state.
It is noted that the claims recite that the product is intended for pharmaceutical use and therefore must be isolated or purified.  The Guidance states that “a product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product's naturally occurring counterpart” (see, e.g., 79 FR 74623 at col III).  Here, no differences between the isolated and natural products are identified or asserted.  Therefore the term “isolated” appears to be draftsman’s art (see e.g., Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”; see also Myriad, 133 S. Ct. at 2116-19, clarifying that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility).  
Claims 1, 7, 25-30, 49-50 and 55 do not qualify as eligible subject matter.

Applicant’s Arguments
Applicants reference the Affidavit previously submitted from Dr. Kenneth C. Cundy.  In particular, Applicants argue that “the Affidavit presents evidence showing that the peptides presently claimed in the Application indeed do possess markedly different structural and functional characteristics that make them distinguishable from the naturally occurring counterpart peptides. Specifically, the Affidavit points to evidence provided in the specification showing that although the claimed synthetic exogenous peptide and the naturally-occurring counterpart share the same primary amino acid sequence, naturally occurring MOTS3 is translated within cells and is therefore subject to immediate post-translational modification. In contrast, the claimed isolated exogenous synthetic MOTS3 polypeptide is synthesized outside of cells, and in the absence of any post-translational modification processes. The absence of post-translational modifications in the claimed isolated exogenous synthetic peptides results in markedly different structural features as compared to naturally occurring endogenous MOTS3. As stated in the Affidavit, post-translational modifications give rise to molecular weight differences between the claimed isolated exogenous synthetic peptides and the naturally-occurring counterpart that clearly show structural differences between the two peptides.
The Affidavit further states that the above structural differences in turn result in a number of physiologically significant functional differences that can be empirically observed. Data provided in the specification demonstrate that isolated exogenous synthetic MOTS3 has different functional effects when compared to naturally occurring MOTS3, including different effects on mitochondrial respiration, intracellular levels of key metabolic intermediates, intracellular levels of glutathione, cell proliferation rate, and cell viability. Applicants submit that the Affidavit clearly describes both structural and functional differences between the claimed exogenous synthetic peptides and the naturally-occurring counterpart, and that taken together, the facts and evidence in the Affidavit illustrate that the claimed exogenous synthetic polypeptides possess markedly different structural and functional characteristics in accordance with the USPTO Guidance.

Response to Applicant’s Arguments
Applicant's arguments have been fully considered but they are not persuasive.  The Examiner acknowledges the Applicant's arguments in the Affidavit filed October 19, 2015 and as provided in the response on July 16, 2019 that "even though the claimed synthetic exogenous peptide and the naturally-occurring counterpart share the same primary amino acid sequence, naturally occurring MOTS3 is translated within cells and is therefore subject to immediate post-translational modification. In contrast, the claimed isolated exogenous synthetic MOTS3 polypeptide is synthesized outside of cells, and in the absence of any post-translational modification processes”.   However, post-translational modifications occur to a sequence that initially does not have post-translational modifications.  Thus, at that moment, both sequences (naturally occurring) and synthetically made peptide would be identical.  Even though the post-translationally modified peptide found in nature would have an overall larger molecular weight (as pointed out in the affidavit), the peptide without modification (the initial peptide translated and prior to post-translational modification) would have the same molecular weight of the instant peptide.  Thus, the two structures are NOT markedly different from what is found in nature.
Regarding Applicant’s arguments that “Data provided in the specification demonstrate that isolated exogenous synthetic MOTS3 has different functional effects when compared to naturally occurring MOTS3, including different effects on mitochondrial respiration, intracellular levels of key metabolic intermediates, intracellular levels of glutathione, cell proliferation rate, and cell viability”, the Examiner acknowledges the differences in functional data.  However, the Experiments performed are not a fair comparison between the naturally occurring protein and the synthetic peptide. First, the data provided is based upon transfection of a cell in vitro with the naturally occurring MOTS3 vs. incubating cells with the synthetically made peptide.  Even though there are functional differences, transfection of a cell with the DNA is not the same of what occurs in nature.  The transfection process can lead to expression of varying levels of the protein which in turn, can lead to inaccurate functional data.   One does not know if the differential functional effects are not due to the transfection procedure or the amount of protein made.  Furthermore, the Applicants attribute these differences to the fact that the naturally occurring peptide gets post translationally modified whereas the synthetic peptide does not.  However, 


New Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 55 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), paragraph, because the specification, while being enabling for treatment of specific cancer type (breast and prostate) with SEQ ID NO:1 (MOTS-C), does not reasonably provide enablement for treatment of all of the cancer types listed in instant claim 55 which is inclusive to gastric cancer, brain cancer, melanoma, lymphoma, lung cancer, pancreatic cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The treatment of cancer generally cannot possibly be considered enabled for the many reasons stated below.
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention/ The breadth of claims
The claims are drawn to “The pharmaceutical composition of claim 7 (which is a composition comprising SEQ ID NO:1, MOTS-C), wherein said pharmaceutical composition is effective for treating a condition selected from Type 1 diabetes, Type 2 diabetes, gestational diabetes, pre-diabetes, insulin resistance, metabolic syndrome, impaired glucose tolerance, breast cancer, brain cancer, colon cancer, melanoma, leukemia, lymphoma, pancreatic cancer, prostate cancer, ovarian cancer, lung cancer, gastric cancer, obesity, and fatty liver disease.”
The claims are broad with respect to the patient population being treated (i.e many different cancer types including brain, colon, lung, ovarian, pancreatic, gastric cancer).
The claims are broad due to the number of possible cancers and tumor types encompassed by the claims.  Furthermore, there are numerous subspecies within the species of cancers.  For example, cancer is not a single disease, or cluster of closely related disorders. 
There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body. There is not a known one compound that can treat all cancer types given the variability (causes and mechanisms of pathogenesis) in cancer types (See Mechanisms of Carcinogenesis, 2010, International Agency for Research on Cancer, Section 3, page 190, column 1, first paragraph).  

State of the Prior Art

A review of the relevant art yielded a diverse array of treatment options for those suffering from various forms of cancer.  Traditional therapies include chemotherapy, radiotherapy and surgery. 
Regarding instant SEQ ID NO:1 (MOTS-C), Wang (Experimental Biology and Medicine 2020; 245: 861–878) teaches “Mitochondrial open reading frame of the 12S rRNA type-c (MOTS-c), which is a 16-amino acid peptide encoded by the mitochondrial 12S rRNA gene, is another mitochondrial-derived peptide. It was originally found in the in silicosearch for potential short open reading frames (sORFs) within the human 12S rRNA and was then identified to have a biological function in metabolic homeostasis.  The physiological function of MOTS-c can be exhibited by the relief of metabolic syndromes such as obesity, insulin resistance, and Q fever/chronic fatigue syndrome.  Initially, MOTS-c was demonstrated to target the one-carbon pool and de novopurine synthesis pathways to increase 5-aminoimidazole-4-carboxamide ribonucleotide (AICAR) levels and activate AMP-activated protein kinase (AMPK).  It can stimulate glucose utilization and lactate production coupled with reduced mitochondrial oxygen consumption as well as increased fatty acid utilization, which suggests that MOTS-c can maintain metabolic homeostasis for the regulation of obesity, diabetes, exercise, and longevity. Increased intracellular ROS in response to metabolic stress may mediate the translocation of MOTS-c to the nucleus via AMPK-dependent regulation. Moreover, MOTS-c is responsive to retrograde signaling via interaction with multiple stress-response transcription factors, including nuclear factor erythroid 2-related factor 2 (NFE2L2/NRF2) and activating transcription factor 1 and 7 (ATF1/ATF7). Metabolic dysfunction and remodeling are characteristics of cancer cells. Mitochondrial dysfunction can down-regulate HIF-1α via the activated AMPK pathway in HCCs.  Hence, this may provide a potential link between MOTS-c and cancer progression. There is still much to be unveiled about metabolic rewiring via these mitochondrion-derived molecules in tumor formation and malignant progression” (see page 867, “Humanin and MOTS-c”).
Though Applicants have shown that SEQ ID NO:1 has been shown to be effective in several cancer cell lines (prostate and breast), this is not sufficient for enablement of treatment of all cancer/tumor 
Furthermore, prior art regarding treating various cancer types with MOTS-C or with any one compound is non-existent.

The Predictability in the art
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  There is a general lack of predictability in the pharmaceutical art. In re Fisher, 427, F. 2d 833, 166, USPQ 18 (CCPA 1970).  Where the predictability in the art is low, Applicant is required to provide greater disclosure and guidance to comply with the enablement requirement.  MPEP § 2164.03.
The prior art pertaining to the treatment of cancer is highly complex and unpredictable including with MOTS-c (see prior art description above and the breadth and complexity of the genus claimed).  The prior art pertaining to treatment of all of the cancer types listed in instant claim 55 with one agent is non-existent.  
  
The Relative Skill of Those in the Art 
The prior art discloses that there never has been a compound capable of treating or preventing cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).   

Amount of Guidance/The Presence or Absence of Working Examples
	The guidance provided is very limited.  The specification fails to provide guidance on how to make peptides/agents of the instant invention can treat all of the cancer types listed in instant claim 55.  
	In the instant case, Applicants show that MOTS-c (SEQ ID NO:1) is effective in inhibiting breast cancer cells and several strains of prostate cancer cells (see Figures 40-42).  
  There are no examples of any other cancer type including those listed in instant claim 55 or a nexus of why SEQ ID NO:1 would be effective in treating all of the cancer types listed in instant claim 55.  Given the unpredictability in the art, the specification is not enabling for treating of all cancer types listed in instant claim 55 with SEQ ID NO:1.  


The quantity of experimentation needed
	Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of the factors stated above, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERINNE R DABKOWSKI/Examiner, Art Unit 1654